The opinion of the court was delivered by
Reavis, J.
Action brought to recover judgment on a promissory note executed by defendants Root and wife and R. H. Lansdale and M. P. Lansdale on the 4th of October, 1895, payable six months after date, to the order of respondent. On' November 21 following M. P. Lansdale died intestate. On March 28, 1896, appellant Charles T. Lansdale received letters of administration on the estate of M. P. Lansdale, so deceased, and has since been such administrator. On April 26, 1896, respondent presented to the administrator Charles T. Lansdale a verified statement of the claim evidenced by the note, which statement contained a copy of the note. This statement of claim was on July *112IS, 1896, indorsed “rejected,” and returned by appellant administrator to respondent. On July 15, 1896, respondent again presented to appellant a verified statement of the claim wbicb contained a copy of tbe note, wbicb claim was, on July 27th following, rejected by appellant, which rejection was indorsed on tbe statement of tbe claim. On tbe trial of the cause tbe two statements of claims, as mentioned before, were offered in evidence by respondent and received by tbe court over tbe objection of appellant, and tbe promissory note itself was also offered in evidence by respondent and received over appellant’s objection. Tbe cause was tried before a jury ánd appellant offered no testimony. Tbe superior court, on motion of respondent’s counsel and over tbe objection of appellant, instructed tbe jury to return a verdict according to tbe prayer of tbe complaint, and judgment was entered upon such verdict. Tbe only error assigned by appellant is the admission of the rejected statements of claims and tbe promissory note in evidence. Tbe appellant maintains that tbe promissory note itself is tbe claim meant by our probate laws, and not a copy verified by affidavit wbicb was offered to tbe administrator in this case. But § 980, 2 Hill’s Code (Bal. Code, § 6229b contains this clause:
“ Tbe executor or administrator may also require satisfactory vouchers to be produced in support of tbe claim.”
It will thus be seen that tbe administrator could have demanded tbe production for bis examination of tbe promissory note in question, but be did not do so. Every claim which has been allowed must be filed in tbe court, and it is then ranked among tbe acknowledged debts of tbe estate, to be paid in the course of tbe administration. We see no particular reason for filing tbe promissory note with tbe clerk of tbe superior court until it is paid. It may be noted here, too, that although tbe promissory note in contro*113versy is negotiable, yet its negotiability had terminated at the time of the presentation to the administrator, it then being overdue. So the suggestion that negotiable paper might pass from the administrator to an innocent purchaser is not in point here.
We perceive no error in the record before us, and the judgment of the superior court is affirmed.
Dunbab, Gobdon and Andebs, J.J., concur.